DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the amendment field on 06/03/2022.  Claims 1-18, of which claims 1, 7 and 9 are independent, were pending in this application and have been considered below.

	Claim objections are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims filed on 06/03/2022 have been fully considered. The Examiner thoroughly reviewed Applicant’s arguments and noted that the Applicant’s argument is based on the newly amended limitations, which are addressed in a new ground(s) of rejection presented in this Office action below. 

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 06/07/2022 have been considered and made of record by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over “PurePath™ Wireless 2.4 GHz for wireless digital audio streaming supporting up to 2 channels”. Data sheet. Texas Instrument. June 2012, online <https://www.ti.com/product/CC8520>. (“PurePath” hereinafter).

Regarding claim 1, PurePath discloses a multi-chip module  (CC8520/CC8530 Application Circuit; extracted below, Fig. 2; emphasis added)for a high-fidelity wireless audio system, comprising: 


a digital audio input port for receiving a digital audio signal (audio device, Fig. 2; The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); 
a radio system on a chip (SoC) process the digital audio signal (CC8520/30, Fig. 2); 
a radio frequency (RF) range extender (CC2590 + matching/filtering, Fig. 2); and 
an antenna port for providing the modulated audio signal to an antenna (antenna (20 Ohms), Fig. 2). {It is also should be noted that a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP § 2114.}.  

    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    664
    845
    media_image2.png
    Greyscale


PurePath discloses all the limitations stated above, except for expressly teaching that the radio SoC and the RF range extender are mounted on the same substrate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the radio SoC and the RF range extender on the same substrate, since it has been held that making separate parts integral can merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP § 2144.04(V)(B). Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 7, PurePath discloses a mutli-chip module for a high-fidelity wireless audio system, comprising: 

; 
a digital audio input port for receiving a digital audio signal (audio device, Fig. 2; The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); 
a radio system on a chip (SoC) (CC8520/30, Fig. 2);
a radio frequency (RF) range extender (CC2590 + matching/filtering, Fig. 2); 
an antenna switch (Pin 1 and Pin 2, Fig. 1; extracted below – emphasis added); and 
a plurality of antenna ports connected to the antenna switch for outputting the modulated audio signal (antenna (20 Ohms), Fig. 2) {It is also should be noted that a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP § 2114.}.  


    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale

PurePath discloses all the limitations stated above, except for expressly teaching that the radio SoC and the RF range extender are mounted on the same substrate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the radio SoC and the RF range extender on the same substrate, since it has been held that making separate parts integral can merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP § 2144.04(V)(B). Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 9, PurePath discloses a multi-chip module (CC8520/CC8530 Application Circuit; extracted below, Fig. 2; emphasis added) for a high-fidelity wireless audio system, comprising: 


an analog audio input port for receiving an analog audio signal (audio device, Fig. 2; USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated); 
a digital audio input port for receiving a first digital audio signal (audio device, Fig. 2 
The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); 
an audio codec (Seamless connection and control of external audio codecs, DACs/ADCs and digital audio amplifiers using I2S and I2C. lines 28-30 of left-hand col. of page 1; Most applications can be implemented without any software development and only require the CC85xx to be connected to ... an audio codec, lines 7-8 of 10 - truncated); 
a radio system on a chip (SoC) (CC8520/30, Fig. 2); 
a radio frequency (RF) range extender (CC2590 + matching/filtering, Fig. 2); and 
an antenna port for providing the modulated audio signal to an antenna (antenna (20 Ohms), Fig. 2) {It is also should be noted that a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP § 2114.}


    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale


PurePath discloses all the limitations stated above, except for expressly teaching that the radio SoC and the RF range extender are mounted on the same substrate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the radio SoC and the RF range extender on the same substrate, since it has been held that making separate parts integral can merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP § 2144.04(V)(B). Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

    PNG
    media_image2.png
    664
    845
    media_image2.png
    Greyscale


Regarding claims 2, 4, 8, 10, 12 and 14, PurePath discloses as stated above. PurePath also discloses a boot loader (Advanced applications can interface a host processor or DSP directly to the CC85xx and directly stream audio and control most aspects of device and audio network operation. The complete list of supported audio devices can be found in the PurePath Wireless Configurator [1], lines 9-12 of page 10); and 
a plurality of logic selecting ports configured to provide configuration settings to the radio SoC for indicating which configuration information should be loaded (The PurePath Wireless Configurator [1], a PC-based configuration tool, is used to set up the desired functionality and parameters of the target system and then produces firmware images that subsequently must be programmed into the embedded flash memory of each CC85xx. All devices in the CC85xx family interface seamlessly with the CC2590 RF range extender device to allow for even wider RF coverage and improved robustness in difficult environments, lines 13-15 of page 10). 
 
PurePath discloses all the limitations stated above, except for expressly teaching that the boot loader and the memory are also mounted on the same substrate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the boot loader and the memory on the same substrate, since it has been held that making separate parts integral can merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP § 2144.04(V)(B). Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claims 3 and 11, PurePath discloses as stated above. PurePath also discloses a wireless module  and configured to provide a Wi-Fi signal (The PurePath™ Wireless platform is a cost-effective and low-power solution optimized for wireless transmission of high-quality digital audio, lines 2-3 of page 2); and
an antenna control circuit (Pin 1 and Pin 2, Fig. 1; An external host processor can be connected through SPI and control some aspects of its operation, lines 7-8 of page 2).  
PurePath discloses all the limitations stated above, except for expressly teaching that the wireless module also mounted on the same substrate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the wireless module on the same substrate, since it has been held that making separate parts integral can merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP § 2144.04(V)(B). Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Furthermore, PurePath does not expressly disclose selecting between a proprietary wireless audio signal and a Wi-Fi signal. However, selecting a proprietary versus WiFi signal are common general knowledge in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art , before the effective filing date of the claimed invention, to use such known technique to modify the system of PurePath and to arrive at the claimed invention with a reasonable expectation of success based on the common general knowledge.

Regarding claims 5, 15 and 17, PurePath discloses as stated above. PurePath also discloses wherein the digital audio signal is an Inter-IC Sound (12S) audio signal (Digital I2S audio interface supports 1 or 2 audio channels for the CC8520 and 1 to 4 audio channels for the CC8530 at sample rates of 32, 40.275, 44.1 and 48 kHz, and supports 16 and 24 bit word-widths, lines 7-11 of right-hand col. of page 1).
  
Regarding claims 6, 16 and 18, PurePath discloses as stated above. PurePath also discloses wherein the digital audio signal is a Universal Serial Bus (USB) audio signal (USB audio support for 32, 44.1 and 48 kHz, and supports 16 and 24 bit word-widths, lines 12-13 of right-hand col. of page 1).  

Regarding claim 13, PurePath discloses as stated above. PurePath also discloses 
an antenna switch 
a plurality of antenna ports connected to the antenna switch for outputting the modulated audio signal (antenna (20 Ohms), Fig. 2).  


    PNG
    media_image2.png
    664
    845
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    570
    837
    media_image1.png
    Greyscale

PurePath discloses all the limitations stated above, except for expressly teaching that the antenna switch is also mounted on the same substrate. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the antenna switch on the same substrate, since it has been held that making separate parts integral can merely be a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP § 2144.04(V)(B). Furthermore, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631